Citation Nr: 0603728	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-15 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a brain tumor.

2.  Entitlement to service connection for labyrinthitis, to 
include tinnitus and fluid in the left ear.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, M.S.



ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from  July 1960 to January 1961.  He also served on ACDUTRA 
for two-week periods in the summers of 1961, 1962, and 1963, 
and had other periods of service in the Reserves.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the appellant's claim seeking 
entitlement to service connection for a brain tumor, and 
determined that the appellant had not submitted new and 
material evidence in order to reopen claims of service 
connection for hearing loss and labyrinthitis.

The veteran's appeal was initially before the Board in April 
2004.  At that time, the Board determined that the veteran 
had submitted new and material evidence in order to reopen 
his claims of service connection for hearing loss and 
labyrinthitis.  After reopening the claims, the Board 
remanded the claims for service connection for hearing loss 
and labyrinthitis, along with the claim of service connection 
for a brain tumor.  

After the Board remanded the veteran's claim, the RO granted 
service connection for bilateral hearing loss and right ear 
tinnitus.  Accordingly, those issues are no longer before the 
Board.  






FINDINGS OF FACT

1.  The veteran's brain tumor began after service and is not 
the result of noise exposure in service.  

2.  The veteran's labyrinthitis (to include tinnitus and 
fluid in the left ear) began after service, and is not the 
result of noise exposure in service.  


CONCLUSIONS OF LAW

A brain tumor was not incurred in active service.  
38 U.S.C.A. §§ 101(24), 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2005).

Labyrinthitis, to include tinnitus and fluid in the left ear 
was not incurred in active service.  38 U.S.C.A. §§ 101(24), 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  The RO sent the veteran a letter in February 2003 
explaining the claims process and providing him some 
information regarding what he needed to do to substantiate 
his claim.  This letter was sent to the veteran after the 
original August 2002 rating decision determining that new and 
material evidence had not been submitted.  However, it was 
sent before the Board's April 2004 decision reopening the 
veteran's claim, and the subsequent September 2005 
supplemental statement of the case.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Regarding the claim for service connection, the RO informed 
the veteran in the February 2003 VCAA letter about the 
information and evidence that is necessary to substantiate a 
claim for service connection.  Specifically, the letter 
stated that the evidence must show three things: 

An injury in military service or a disease that 
began in or was made worse during military service, 
or an event in service causing injury or disease.  

A current physical or mental disability.

A relationship between your current disability and 
an injury, disease, or event in service.  

In addition, the RO informed the veteran in the letter about 
the information and evidence that VA would seek to provide 
including medical records, employment records, or records 
from other Federal agencies.  

The RO also informed the veteran about the information and 
evidence he was expected to provide in the February 2003 
letter.  Specifically, the RO told the veteran to tell the RO 
about any additional information or evidence that he wanted 
the RO to try and get for him.  It also provided him with VA 
Form 21-4142s, enabling the veteran to authorize the RO to 
obtain treatment records for his conditions.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decisions, statements of the case (SOC), of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available VA medical records 
pertinent to the veteran's claim are in the claims file and 
were reviewed by both the RO and the Board.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with an SOC regarding 
his claim which informed them of the laws and regulations 
relevant to the veteran's claims.  VA also arranged for a VA 
examination to be conducted to determine the etiology of the 
veteran's brain tumor, and labyrinthitis.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.


Background

The appellant's DD-214 shows that he served in the Marines on 
ACDUTRA from July 1960 to January 1961.  His release from 
active duty examination in January 1961 showed hearing of 
15/15 for both ears for the whispered voice test.  His 
specialty title while on ACDUTRA was a "basic construction 
equipment and "SP" man.  He was in the Reserves until May 
1967.  His annual examination for the Marines in April 1964 
showed hearing of 15/15 for both ears for the whispered voice 
test.  He reported that he did not have and had never had ear 
trouble.

Treatment records from the East Boston Health Center were 
submitted from the 1980s.  He was seen for labyrinthitis. It 
was noted that the labyrinthitis started in February 1984.  
In March 1984, the appellant was diagnosed with bilateral 
mild high frequency sensorineural loss.  It was noted that 
this was possibly related to noise exposure on the job.  The 
appellant reported tinnitus for many years.  He reported 
episodes of dizziness three to four times a year for many 
years.  He described a blocked sensation in both ears 
occasionally.  He had been a bus driver for many years, and 
explained that the levels of noise on the job were sometimes 
quite loud.

In a June 2001 letter, Dr. B. W. indicated that the appellant 
had a remote history of damage to the left ear with symptoms 
of tinnitus for 30+ years.  The appellant had recently been 
diagnosed with a left neuroma tumor present at the left 
vestibular nerve.  He opined that the veteran's left neuroma 
tumor was a chronic medical condition and had existed for 
many years prior to his recent diagnosis.  

In June 2001 letter, Dr. C.M. (a professor with UMass 
Memorial) noted that the appellant had an acoustic neuroma in 
the left ear which was related to service.  He indicated that 
the appellant had a long history of noise exposure during his 
time in the Marines, and had problems with tinnitus for many 
years since Service.  He noted that the appellant had 
essentially lost the hearing in his left ear.  He asserted 
that since the appellant had an acoustic tumor and had 
essentially lost the hearing in his left ear, he had to rely 
on the hearing in one ear, and likely from the exposure to 
noise in the military, had compromised hearing in his right 
ear.

In the appellant's July 2001 claim, he wrote that he came 
down with tinnitus approximately one year from leaving 
service.

Treatment records from Dr. S. S., and East Boston 
Neighborhood Health Center, were submitted from 1981 to 2001.

Treatment records were submitted from the Massachusetts Eye 
and Ear Infirmary and Boston Medical from 1988 to 2001.  In 
March 1988, the appellant was diagnosed with mild, bilateral 
high frequency sensorineural hearing loss.  It was noted that 
the appellant reported military noise exposure in the 
infantry, and that he was now a bus driver by occupation.  An 
audiological report from May 2001 showed gradual loss in the 
left ear for 30 years.  It was noted that the appellant had a 
history of noise exposure and tinnitus in the left ear.  The 
appellant underwent an operation in October 2001 for left 
vestibular Schwannoma with sensorineural hearing loss.

In August 2002, the Massachusetts Eye and Ear Infirmary 
informed the RO that the 30-year-old records were not 
available.

The appellant's wife submitted a statement in August 2002.  
She wrote that immediately after marriage 34 years ago, the 
appellant began complaining of tinnitus.  She asserted that 
the appellant's tumor was due to his tinnitus.

In October 2002, the appellant submitted a treatment report 
from the Boston Medical Center, showing that the appellant 
was seen for left vestibular Schwannoma and tinnitus.

In the appellant's November 2002 Notice of Disagreement, he 
claimed that he was exposed to loud noises (shooting of guns 
and rifles) while in the Marines with no protective ear gear.

The appellant submitted a number of articles regarding 
acoustic trauma, hearing loss, and acoustic neuroma.

The appellant submitted a statement in January 2003 in which 
he attached his DD-214 and Discharge Certificate.  He wrote 
that the DD-214 showed that the appellant had service dates 
of May 1959 to May 1967.  The appellant had highlighted the 
date May 25, 1967 (typed under terminal date of reserve 
obligation).  The honorable discharge certificate showed that 
the appellant was discharged in May 1967.

A treatment record was submitted from Umass Memorial in 
January 2003.  The appellant was diagnosed with 
disequilibrium and sensorineural hearing loss.  The examiner 
noted that the appellant's audiogram demonstrated some 
moderate to severe sensorineural hearing loss on the high 
tones in the right ear.

In March 2003, Dr. D.L. wrote that the appellant was 
status/post labyrinthotomy for tumor, and now had deafness 
and dizziness.

The appellant was afforded a Travel Board hearing in November 
2003.  The appellant contended that he was exposed to loud 
noises as a combat engineer and welder in service.  His wife 
claimed that she noticed the appellant's hearing loss in 
about 1971.  She stated that she noticed dizziness in the 
appellant in the 1960s.  The appellant stated that even 
though the neuroma was discovered in 2001, an examiner said 
that the appellant probably had it longer.  Regarding noise 
exposure, the veteran stated that he had fired heavy weapons 
during training at Paris Island, and was not given ear 
protection.  He drove some heavy equipment, and welded.  He 
indicated that after service, he drove a bus for 24 years.

The veteran underwent a VA examination in April 2005.  The 
veteran reported significant noise exposure while in the 
Marines due to shooting as well as being exposed to heavy 
equipment.  He stated that he was not provided ear 
protection.  

The examiner's diagnoses were left vestibular schwannoma; 
bilateral tinnitus; profound sensorineural hearing loss on 
the left; high frequency sensorineural hearing loss on the 
right.  The examiner commented that the reason for the 
profound left sensorineural hearing loss was the vestibular 
schwannoma and the subsequent surgery to resect it.  The 
examiner opined that the vestibular schwannoma was not 
related to his service in the military or to the noise 
exposure.  The examiner commented that the loud tinnitus that 
the veteran experienced in his left ear was a result of the 
vestibular phenomenon and the subsequent surgery.  He stated 
that similarly, the off-balance feeling the veteran 
experienced was also due to the vestibular schwannoma surgery 
in which case the vestibular nerve was transected and some 
patients had a hard time compensating for it.  He stated that 
the right high frequency sensorineural hearing loss was more 
likely than not caused by service-related noise exposure.  
The veteran denied professional noise exposure as a bus 
driver.  He stated that the right tinnitus could be explained 
by the high frequency right sensorineural hearing loss, and 
therefore had the same result.  

The veteran underwent a VA audiological evaluation in April 
2005.  The examiner opined that etiology of the right ear 
tinnitus was likely due to cochlear damage consistent with 
military noise exposure, but the question of the etiology of 
the left ear tinnitus was deferred to the VA physician.  

Additional treatment records were submitted from the East 
Boston Neighborhood Health Center and the UMass Medical 
Center in April 2005.  They showed treatment for the 
veteran's claimed conditions at these facilities.  









Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from any injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 101 
(24), 106 (West 2002).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The evidence shows that the appellant did not serve on active 
duty, but rather on ACDUTRA.  As the appellant is not 
considered a "veteran" under 38 U.S.C.A. § 101 (2), (24) 
(West 2002), he is not entitled to certain presumptions 
related to certain diseases and disabilities.  Specifically, 
he is not entitled to the presumption that tinnitus or 
labyrinthitis, i.e., an "organic disease of the nervous 
system" when manifested to a degree of ten percent or more 
within one year of leaving service, were incurred in service. 
38 U.S.C.A. § 1112 (a)(West 2002), 38 C.F.R. § 3.307, 3.309 
(2005).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. (West 2002).

The evidence shows that the veteran was exposed to acoustic 
trauma in service as a combat engineer and welder.  Based on 
this exposure, the veteran was granted service connection for 
hearing loss, as well as for tinnitus in the right ear in a 
September 2005 rating decision.  

The evidence shows that the veteran was operated on in 
October 2001 to remove a left vestibular Schwannoma.  It 
further shows that he developed dizziness and tinnitus in his 
left ear.  The question that must be answered is whether the 
veteran's tinnitus and balance disorders in the left ear 
(described as labyrinthitis) as well as the development of 
the Schwannoma are related to acoustic trauma in service.  

There are several medical opinions of record regarding this 
question.  Dr. C.M. with UMass Memorial Hospital wrote in 
June 2001 that the veteran's acoustic neuroma was related to 
service, and Dr. B.W. wrote in June 2001 that the veteran's 
left neuroma tumor was a chronic condition for many years 
prior to the recent diagnosis.  However, a VA physician 
opined in April 2005 that the veteran's vestibular schwannoma 
was not related to service or to noise exposure.  

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

In comparing the different opinions, greater weight is given 
to the opinion of the VA doctor.  The VA doctor reviewed the 
veteran's claims folder when he rendered his medical opinion 
while Drs. C.M. and B.W. did not, and his opinion was a more 
detailed opinion.  For these reasons, more weight is given to 
the VA physician's opinion.  Based on the fact that the 
veteran did not develop his brain tumor until many years 
after service, and the greater weight given to the VA 
physician's opinion, it is determined that the veteran's 
brain tumor is not related to acoustic trauma in service.  

In determining whether the veteran's labyrinthitis in the 
left ear (to include tinnitus and fluid in the left ear)is 
related to the veteran's acoustic trauma in service, Dr. C.M. 
opined that the veteran's hearing loss was the cause of the 
veteran's tinnitus.  However, the VA examiner opined that the 
veteran's left ear tinnitus was a result of the vestibular 
phenomenon and subsequent surgery, and that the veteran's 
off-balance feeling was due to the schwannoma surgery.  In 
rendering his opinion, the VA examiner differentiated between 
the left ear hearing loss (described as profound 
sensorineural hearing loss) and the right ear hearing loss 
(described only as high frequency sensorineural hearing 
loss).  Again, since the VA examiner reviewed the veteran's 
claims folder when he rendered his medical opinion while Drs. 
C.M. did not, more weight is given to his opinion.  Thus, 
based on the VA examiner's opinion, it is determined that the 
veteran's labyrinthitis (to include tinnitus and fluid in the 
left ear) is not related to his acoustic trauma in service.  

Although the veteran and his wife claim that his brain tumor 
and labyrinthitis are related to acoustic trauma in service, 
they are not medical professionals who can make such a 
determination.  They are competent to describe symptoms the 
veteran had during service, but as laypersons, they are not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In short, the preponderance of the evidence is against the 
veteran's claims.  In comparing the medical opinions of 
record, the favorable opinions of Drs. C.M. and B.W. were 
considered, but more weight was given to the VA opinion 
because of its greater thoroughness and detailed rationale.  
As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims of service connection for a brain tumor, as well as 
for labyrinthitis, to include tinnitus and fluid in the left 
ear must be denied.  38 U.S.C.A §5107 (West 2002).



ORDER

Entitlement to service connection for a brain tumor is 
denied.  

Entitlement to service connection for labyrinthitis, to 
include tinnitus and fluid in the left ear, is denied.  







______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


